—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of two counts of attempted murder in the first degree, and one count each of attempted murder in the second degree, criminal possession of a weapon in the second and fourth degrees, resisting arrest, criminal possession of a controlled substance in the seventh degree, and unlawful possession of marihuana, defendant argues that County Court erred in denying his motion for severance. Contrary to the contention of defendant, the core of his defense was not in irreconcilable conflict with that of his codefendant, and thus his motion for severance was properly denied (see, People v Mahboubian, 74 NY2d 174, 184). Both men were apprehended in the vehicle, neither testified at trial, and there was testimony that defendant told a police officer: "[W]e were beefing with these guys in the club. They beat us up, so we came back and shot them.”
We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Erie County Court, D’Amico, J.—Attempted Murder, 1st Degree.) Present—Green, J. P., Pine, Wesley, Davis and Boehm, JJ.